—Orders of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 24, 1991, which terminated respondent mother’s parental rights to her daughter Shavone and her son Tyrone, upon a fact finding determination that by reason of her mental illness she was unable to care for her children in the foreseeable future without risk of neglecting them, transferred guardianship and custody to petitioner agency and the Commissioner of Social Services, dismissed the petition of the maternal grandmother Mary C., for custody of both children, granted the petition of the paternal grandmother of Shavone, Carolyn J., for custody of Shavone, and suspended a judgment of abandonment against Tyrone’s putative father, Gerrold A., for a 12 month period and ordered that Tyrone be trial-discharged to Gerrold A., unanimously affirmed, without costs.
The unequivocal psychiatric testimony and medical records support the Family Court’s conclusion that petitioner established, by clear and convincing evidence, that respondent mother is presently and for the foreseeable future unable, by reason of mental illness to provide proper and adequate care for her children (Social Services Law § 384-b [4] [c]), and that termination of her parental rights is in the best interests of the children (see, Matter of Keon Lee M., 120 AD2d 731, 732, citing Matter of Joyce T., 65 NY2d 39). No particular blood relative has any special prior right to custody (see, Matter of Peter L., 59 NY2d 513), and we find that the court’s decision as to placement was in the best interests of the children based on the evidence presented (see, Matter of Darlene T., 28 NY2d 391, 395). Concur—Carro, J. R, Ellerin, Wallach, Kupferman and Ross, JJ.